DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 3-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not teach, suggest or disclose a charging device comprising: “a main converter adapted for receiving the direct input current and converting the received direct input current into the direct output current”, and “a control system”, configured  to “trigger the supply of the direct input current… as part of a secure operation that includes identifying, by the first electric vehicle, an appropriate external connector” and “being further configured to exchange additional information and instructions… and in dependence upon additional information… avoid excessive depletion of the battery of the first electric vehicle” and “wherein the control system includes an auxiliary converter adapted for receiving a direct current 
In regards to claims 3-9, 18 and 20, these claims depend from claim 1 and are allowable along with claim 1.
In regards to independent claim 10, the prior art does not teach, suggest or disclose a method for charging an electric vehicle battery using a charging device, the method comprising:
“supplying a direct current from an external battery to a control system of the charging device; converting the direct current from the external battery in an auxiliary converter of the control system into direct power supply current to power the control system;”, “supplying the charging device with a direct input current that is different from the direct power supply current and from the battery of the first vehicle”, “converting the direct input current in a main converter of the charging device into a direct output current”, “adjusting parameters of a power supply of the second battery”, and “exchanging information and instructions… wherein the supply of the direct input current… is triggered as part of a secure operation that includes identifying, by the first vehicle, an appropriate external connector” and “exchanging additional information… and in dependence upon the additional information… avoiding excessive depletion of the battery of the first vehicle” in combination with the other limitations of independent claim 10.  Therefore, claim 10 is allowable over the prior art.
Claims 12-17, 19 and 21 depend from claim 10 and are allowable along with claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 10/04/2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  The amended limitations distinguish the claims from the prior art of record. The 103 rejection of claims 1, 10 and their respective dependent claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578. The examiner can normally be reached M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



MND
01/29/2022
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859               

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
February 3, 2022